Citation Nr: 1021386	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  04-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a thyroid disability, 
claimed due to radiation exposure.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from April 1975 to 
April 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge, at the RO, in June 2005.  A 
transcript of the hearing is associated with the claims file.

In September 2005, the Board denied the Veteran's claim.  In 
December 2007, the Court of Appeals for Veterans Claims 
(Court) issued a memorandum decision which vacated the 
Board's decision and remanded the claim for further 
proceedings.  In July 2008, and again in August 2009, the 
Board remanded the case to the RO for additional evidentiary 
development to comply with the Court's decision.  The case 
has since been returned to the Board for further appellate 
action.

Since the most recent adjudication of the claim, the Veteran 
has submitted additional evidence accompanied by a waiver of 
his right to have that evidence considered by the RO.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while in 
service, however, hyperthyroidism is not among the diseases 
presumed to result from radiation exposure.

2.  Hyperthyroidism was not noted in service or for many 
years after separation, and is not related to service. 


CONCLUSION OF LAW

Hyperthyroidism was not incurred in or aggravated by service, 
and is not presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a July 2002 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in an August 2008 supplemental statement of the 
case.  Contrary to VCAA requirements, this notice was 
provided after the initial adjudication of the claim(s).  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
However, the timing deficiency was cured by readjudication of 
the claim in supplemental statements of the case in October 
2008 and October 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded a 
VA examination in August 2008.  The resulting opinion, as 
supplemented by opinions in October 2008 and September 2009, 
is adequate because it was provided by a medical professional 
based on a review of claims file, solicitation of history and 
symptomatology from the Veteran, and a thorough examination 
of the Veteran.  The resulting etiology and supporting 
rationale is consistent with the examination findings and the 
record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this case was remanded for additional 
evidentiary development.  Specifically, the RO was asked to 
obtain an opinion from the VA examiner who provided the 
August 2008 and October 2008 opinions (or a different VA 
examiner) as to whether the Veteran experienced symptoms of 
hyperthyroidism or any other thyroid disability in service.  
The examiner was also asked to provide a rationale for any 
opinion provided.  As will be discussed in more detail below, 
the examiner reviewed the claims file and concluded that, 
because no mention was made of a thyroid disorder in service, 
and because no symptoms suggestive of thyroid abnormality 
were noted in the Veteran's service record, it was his 
opinion that a thyroid disorder was not present during 
service.  Regarding the Veteran's testimony that he 
experienced symptoms in service, the examiner found more 
persuasive the Veteran's statement on the separation physical 
that "I am in good health."  The Board concludes that its 
remand instructions were adequately completed, and that a 
reasoned and conclusive opinion was provided.  

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected for radiation- 
exposed veterans: (i) Leukemia (other than chronic 
lymphocytic leukemia). (ii) Cancer of the thyroid. (iii) 
Cancer of the breast. (iv) Cancer of the pharynx. (v) Cancer 
of the esophagus. (vi) Cancer of the stomach. (vii) Cancer of 
the small intestine. (viii) Cancer of the pancreas. (ix) 
Multiple myeloma. (x) Lymphomas (except Hodgkin's disease). 
(xi) Cancer of the bile ducts. (xii) Cancer of the gall 
bladder. (xiii) Primary liver cancer (except if cirrhosis or 
hepatitis B is indicated). (xiv) Cancer of the salivary 
gland. (xv) Cancer of the urinary tract. (xvi) Bronchiolo- 
alveolar carcinoma. (xvii) Cancer of the bone. (xviii) Cancer 
of the brain. (xix) Cancer of the colon. (xx) Cancer of the 
lung. (xxi) Cancer of the ovary.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  For 
purposes of this section the term "radiogenic disease" means 
a disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.  (Authority: 38 U.S.C. 
501).  The regulation states that, if the Veteran has one of 
the radiogenic diseases, a radiation dose assessment will be 
obtained and the case will be referred to the Under Secretary 
for Benefits for review as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the Veteran's disease resulted from 
radiation exposure during service.

The above diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  While service personnel records show that 
the Veteran was exposed to radiation during his training 
activities and duties while on board a submarine, 
hyperthyroidism is not among either group of presumptive 
diseases.  Therefore, the first and second methods are not 
applicable in this case.

The third method, direct service connection, can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

The Board notes that the Veteran did not serve during a 
period of war, and he does not contend that he engaged in 
combat with the enemy.  Therefore, the combat rule does not 
apply.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).

Service treatment records are silent for any complaint of, or 
treatment for, a thyroid problem.  The Veteran has reported 
that he experienced symptoms such as nausea and vomiting in 
service and after service, and that these symptoms were 
attributable to a thyroid problem.  At a Travel Board hearing 
held in June 2005 in front of the undersigned Veterans Law 
Judge, the Veteran testified that, while on board, he became 
violently ill and was med-evacked and that the illness 
continued until the 1990's when it was discovered that his 
thyroid was hyperactive.  The service records do reveal 
complaints of nausea and vomiting in August 1976, while 
aboard S.S.N. 590 (U.S.S. Sculpin).  However, these symptoms 
were attributed to gastroenteritis.  There is no reference to 
thyroid symptoms or diagnosis.  Subsequently, in September 
1978, the Veteran complained of nausea, anorexia and malaise.  
However, the diagnosis was acute prostatitis.  The report of 
examination at discharge in March 1979 reveals normal 
clinical findings for the endocrine system.  Significantly, 
in the report of medical history at discharge, the Veteran 
reported no history of thyroid trouble, and stated that, 
other than a right knee condition, he was in "good health."

After service, there is no record of treatment for the 
thyroid for many years.  Private medical records dated in 
December 1993 note in the patient's history that the Veteran 
had thyroid problems in the past.  Private medical records 
dated in January 1994 note in the patient's history that the 
Veteran had just been diagnosed with Graves disease 
(hyperthyroidism).  A diagnosis of Graves disease was 
entered.  Private medical records dated in January 1995 note 
a diagnosis of hypothyroidism by history.  Private medical 
records dated in February 1997 note a history of 
hypothyroidism.  Private medical records dated in April 2000 
note hypothyroidism as one of the Veteran's medical problems.

In August 2008, the Veteran was afforded a VA examination, 
and an opinion was obtained as to the etiology of his 
hyperthyroidism.  The examiner diagnosed current 
hypothyroidism resulting from treatment for hyperthyroidism.  
The examiner opined that, although it is known that thyroid 
cancer can result from exposure to ionizing radiation, it is 
not a known cause of hyperthyroidism, and especially not 
occurring at least 18 years after exposure to such radiation.  
He continued that the cause of hyperthyroidism is not known.  
He concluded (as clarified in an October 2008 addendum) that 
it is less likely than not that any current thyroid disorder 
is related to any injury or disease in service, to include 
exposure to ionizing radiation.  

In a September 2009 addendum opinion, the examiner noted that 
the Veteran's service records made no mention of any thyroid 
disorder, and revealed no symptoms suggestive of thyroid 
abnormality.  He further noted that the Veteran's separation 
physical included his statement that he was in good health.  
He concluded that, because no mention was made of thyroid 
disorder, and there were no symptoms to suggest thyroid 
abnormality, it was his opinion that a thyroid disorder was 
not present during service.  

As noted above, the Board finds the collective opinions of 
the August 2008 examiner to be conclusive as to etiology.  
The examiner stated that a thyroid disorder was not present 
in service, and that the current disorder is not related to 
service, including radiation exposure.  He discussed the 
Veteran's service treatment records, and post-service 
treatment history, including the Veteran's current account of 
having experienced nausea and vomiting in service.  His 
opinion, conclusively stated, is that there is no 
relationship between the current disability and service.  

As noted by the Court in its December 2007 memorandum 
decision, the Veteran has repeatedly stated that his symptoms 
of hyperthyroidism began during his submarine service and 
continued until his thyroid was effectively destroyed by 
radiation treatment in 1994.  These claimed symptoms included 
nausea and vomiting, experienced in service and in the years 
following service.  The Veteran's wife has also attested to 
her observation of such symptoms after service.  The Veteran 
and his wife are certainly competent to describe observable 
symptoms, such as nausea and vomiting.  However, attribution 
of such symptomatology to a specific disease or injury is not 
a matter capable of lay observation, but requires medical 
knowledge.  The August 2008 examiner addressed those 
observations in detail and found that they were not symptoms 
of thyroid disability.  

To the extent the Veteran and his wife are attempting to 
establish continuity of symptomatology after service, the 
Board finds the medical evidence more persuasive.  In sum, no 
thyroid disorder was noted in service, and symptoms of nausea 
and vomiting in service and after service have been medically 
attributed to other causes.  The Veteran has not put forth a 
persuasive theory that could counter the medical evidence, 
and he has not accounted for extended period after service 
before a pertinent diagnosis was rendered.  The Board is 
therefore more persuaded by the medical evidence on these 
matters.  Thus, even if conceded that the Veteran experienced 
nausea and vomiting after service, the evidence deemed most 
probative does not relate such symptoms to service.  

The Veteran also testified that he believes his thyroid 
disorder is related to service because, while working inside 
a ballast tank, he experienced a panic attack, and that was 
the first time he had ever had a panic attack, and "I think 
personally that's where my thyroid problems started was right 
there."  Elsewhere, he testified that his exposure to zinc 
"might have been a probable cause."  In essence, these 
assertions are speculative, and the Veteran has presented no 
cogent theory of causation that that would allow the Board to 
attach any probative weight to them.  As such, the Board 
favors the medical opinion evidence, noting that no medical 
opinion of record purports to relate any thyroid disorder to 
service.  

The Veteran has submitted many articles addressing the 
relationship between radiation exposure and thyroid cancer, 
but as addressed by the August 2008 examiner, the Veteran 
does not have thyroid cancer, and there is no similar 
relationship between radiation exposure and hyperthyroidism, 
the cause of which is not known.  

For all the foregoing reasons, the Board concludes that 
service connection for hyperthyroidism must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a thyroid disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


